Case: 13-1010    Document: 13     Page: 1     Filed: 12/13/2012




          NOTE: This order is nonprecedential.

   muiteb ~tate~ QCourt of ~peaI~
       for tbe jfeberaI QCircuit

         IN RE HARRY SERETTI AND CARL
                SCHAUKOWITCH


                        2013-1010
                  (Serial No. 11/625,067)


     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board.


                      ON MOTION


                        ORDER
   Harry Seretti and Carl Schaukowitch move without
opposition to dismiss this appeal.
    Upon consideration thereof,
    IT Is ORDERED THAT:
    (1) The motion is granted. The appeal is dismissed.
    (2) Each side shall bear its own costs.
Case: 13-1010    Document: 13   Page: 2   Filed: 12/13/2012




 IN RE HARRY SERETTI                                   2


                                 FOR THE COURT



                                  /s/ Jan Horbaly
                                 Jan Horbaly
                                 Clerk
 s21
                        DEC 132m2
 Issued As A Mandate: - - - - - - - - -